UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EUGENE THRASH, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge.   (2:09-cr-00003-H-1; 2:12-cv-
00002-H)


Submitted:   May 29, 2014                   Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Eugene Thrash, Jr., Appellant Pro Se.      Joshua Bryan
Royster, Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Eugene     Thrash,        Jr.,    seeks     to   appeal      the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a       certificate    of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.     Cockrell,    537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Thrash has not made the requisite showing.                       Accordingly, we

deny    Thrash’s    motion    for       a    certificate    of    appealability        and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal    contentions         are   adequately     presented       in   the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3